Citation Nr: 1452416	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  13-24 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and anger/mood.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to August 1970.

This matter comes before the Board of Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), depression, and anxiety with anger/mood.

In a December 2013 rating decision, the RO granted the Veteran's PTSD/depression claim. 


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran's representative that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). Here, the Veteran's representative submitted written notification on behalf of the Veteran, to the Board in September 2014, requesting a withdrawal of the remaining issue on appeal.  Indeed, it was noted that after the Veteran talked with his representative, he wished to withdraw his entire.  Hence, there remain no allegations of error of fact or law for appellate consideration. 

Accordingly, the Board does not have jurisdiction to review the remaining issue on appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


